Case: 6:19-cv-00058-REW-EBA Doc #: 39 Filed: 07/29/21 Page: 1 of 7 - Page ID#: 556




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     SOUTHERN DIVISION
                                           LONDON

     STEPHON SLONE, JR.,                          )
                                                  )
           Petitioner,                            )
                                                  )         No. 6:19-CV-58-REW-EBA
     v.                                           )
                                                  )
     DeEDRA HART, WARDEN,                         )                    ORDER
                                                  )
          Respondent.                             )

                                           **********

           On February 21, 2019,1 pro se Petitioner Stephon Slone, Jr. filed a petition under 28 U.S.C.

 § 2254 for a Writ of Habeas Corpus. DE 1. Warden Hart responded, arguing in part that the petition

 was untimely under 28 U.S.C. § 2244 and must be dismissed. DE 16. Slone replied, arguing that

 his petition was timely filed under the statutory analysis or, alternatively, that the Court should

 accept his petition as timely under the principles of equitable tolling or the actual innocence

 gateway. DE 23. Magistrate Judge Atkins, on standing referral, reviewed the record and

 recommended that Slone’s petition be dismissed with prejudice. Judge Atkins found the petition

 untimely and rejected the alternative timeliness theories presented. DE 26 at 6. Judge Atkins

 informed Slone of his right to object to the recommendation under 28 U.S.C. § 636(b)(1). Id. at 6.

 The case involved a bumpy procedural trip to the Circuit, DE 38, but in the end Slone objects to

 the recommendation on three grounds. DE 32. The Court reviews de novo the aspects of Judge

 Atkins’s recommended disposition to which Slone objects. Fed. R. Civ. P. 72(b)(3); § 2254 Rule

 8(b).




 1
     Applying mailbox rule credit.
                                                      1
Case: 6:19-cv-00058-REW-EBA Doc #: 39 Filed: 07/29/21 Page: 2 of 7 - Page ID#: 557




        By way of background, Slone stands jury-convicted of rape and PFO in Robertson Circuit

 Court. His merits claims involve Strickland allegations (e.g., that his lawyer improperly blocked

 Slone’s testimony, that his lawyer did not call a particular witness, that his appellate lawyer failed

 to raise an argument) and a trial fairness claim (i.e., that one or more jurors viewed Slone in the

 prison van, perhaps shackled). See DE 1. Judge Atkins secured full briefing but ultimately

 recommended a procedural disposition, that Slone filed untimely and that no equitable or other

 ameliorative theory spared the claims. DE 26.

        Importantly, Slone does not now claim he timely filed. The chronology shows that the one-

 year clock started on January 21, 2015, ninety days after finality of the direct appeal. See DE 16-

 2 at 113–33 (Kentucky Supreme Court Opinion, October 23, 2014). It ran until Slone’s state 11.42

 filing on September 10, 2015, which tolled matters until September 19, 2018, when the Supreme

 Court of Kentucky denied discretionary review of Slone’s unsuccessful 11.42 appeal. See DE 16-

 2 at 1–27 (RCr 11.42 Motion) & 203 (Order Denying Discretionary Review). Slone filed federally

 on February 21, 2019.DE 1. He missed the one-year § 2244(d)(1) mark by three weeks. Judge

 Atkins properly so found, and Slone does not contest the conclusion now. This is important to note

 because the earlier briefing showed that Slone mistakenly believed he had an extended window of

 statutory tolling related to the cert period after the Kentucky 11.42 denial. See DE 23 at 2. This

 understanding was faulty. See Wilson v. Perry, No. 17-1314, 2017 WL 8294294, at * 2 (6th Cir.

 Oct. 3, 2017) (noting that period for cert petition, as to post-conviction denial, “does not toll the

 limitations period”). Slone plainly worked from the assumption that he had more time than he

 actually did.

        His effort to preserve the petition focuses now on equitable tolling and an actual innocence

 foray. Judge Atkins rejected each, drawing Slone’s objections.



                                                   2
Case: 6:19-cv-00058-REW-EBA Doc #: 39 Filed: 07/29/21 Page: 3 of 7 - Page ID#: 558




    I.      Objection 1: Misapplication of Equitable Tolling Principles

         Slone argues that Judge Atkins misapplied the equitable tolling principles in Holland v.

 Florida, 130 S. Ct. 2549 (2010). DE 32 at 1–3. “[A] petitioner is entitled to equitable tolling only

 if he shows (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

 circumstance stood in his way and prevented timely filing.” Holland, 130 S. Ct. at 2562 (quoting

 Pace v. DiGuglielmo, 125 S. Ct. 1807, 1814 (2005)) (internal quotation marks removed). Slone

 asserts that Judge Atkins did not sufficiently address each of the extraordinary circumstances that

 Slone alleges. He points specifically and critically to Judge Atkins’s citations to Andrews v. United

 States and United States v. Magiera, which provide that “general allegations of placement in

 segregation and lack of access to legal materials” are unexceptional, Andrews, No. 17-1693, 2017

 WL 6376401, at *2 (6th Cir. Dec. 12, 2017), and “institutional transfers, periods of confinement

 under more restrictive conditions than general population, and lack of ready access to legal

 paperwork and law libraries are not extraordinary circumstances; they are usual incidents of prison

 life.” Magiera, No. 2:12-32-DCR, 2014 WL 5364799, at *6 (E.D. Ky. Oct. 21, 2014) (internal

 quotation omitted); DE 26 at 4–5. According to Slone, Judge Atkins’s reliance on Magiera is

 misplaced (or perhaps, incomplete) because it does not address the full catalog of Slone’s specific

 alleged extraordinary circumstances (frequent lockdowns and limited hours of operation in the

 Kentucky State Penitentiary legal office). DE 32 at 3.

         These citations, of course, constitute examples of circumstances that courts have found not

 to support equitable tolling, not an exhaustive list. “The doctrine of equitable tolling allows courts

 to toll a statute of limitations when ‘a litigant's failure to meet a legally-mandated deadline

 unavoidably arose from circumstances beyond that litigant's control.’” Robertson v. Simpson, 624

 F.3d 781, 783 (6th Cir. 2010) (quoting Graham–Humphreys v. Memphis Brooks Museum of Art,



                                                   3
Case: 6:19-cv-00058-REW-EBA Doc #: 39 Filed: 07/29/21 Page: 4 of 7 - Page ID#: 559




 Inc., 209 F.3d 552, 560–61 (6th Cir. 2000)). Here, though the lockdowns and reduced access to

 the legal office were out of Slone’s control, his failure to meet the deadline was hardly unavoidable.

 Slone lists 312 days during which the facility was in lockdown and 8 additional days during which

 the KSP legal office was closed, totaling 39 days during which Petitioner claims he could not work

 on his petition.3 DE 23 at 3–4. By Slone’s own admission, he was not attempting to work on his

 petition during many of those days. Id. at 3. Further, many of the listed dates fall within a tolled

 period. The Court counts only around 19 days, during the non-tolled period and pre-filing, that

 Slone avers actual and relevant lack of access.

        This peppering of lockdown days and legal office closures in 2018 and 2019 does not

 amount to extraordinary circumstances that call for equitable tolling. A filer must act with

 appropriate diligence, and Slone does not show that prison circumstances outside his control

 foreclosed or prevented timely filing. By the time of the state discretionary review denial, Slone

 should have had his claims well-documented and defined, and certainly the smattering of

 lockdown days or days of compromised access (from September to January) due to institutional

 management issues did not prevent him from filing timely. See Hall v. Warden, Lebanon Corr.

 Inst., 662 F.3d 745, 752 (6th Cir. 2011). The Circuit has repeatedly stressed that the access limits

 incident to prison life are not, themselves, adequate to invoke the doctrine; this case is no different.

 Ruffin v. Kudley, No. 19-3534, 2020 WL 7062665, at *3 (6th Cir. Sept. 1, 2020) (“In addition,

 Ruffin's placement on lockdown and limited access to a law library are not extraordinary

 circumstances that warrant equitable tolling.”); Harris v. Marquis, No. 17-3326, 2017 WL



 2
   Slone lists a total of 59 lockdown dates, however, 28 of those dates were after his petition was
 filed and are thus irrelevant to the issue of equitable tolling.
 3
   The Court gleans these totals from the dates that Slone lists in his reply. Slone states that there
 were 60 lockdown days and 7 legal office closure days. DE 23 at 3–4. Any slight variation in the
 number of days lost does not affect the Courts analysis.
                                                    4
Case: 6:19-cv-00058-REW-EBA Doc #: 39 Filed: 07/29/21 Page: 5 of 7 - Page ID#: 560




 4404631, at *1–2 (6th Cir. Sept. 28, 2017) (“Finally, reasonable jurists would not debate the

 district court's conclusion that Harris is not entitled to equitable tolling based on his asserted

 inability to access the prison law library while he was on lockdown status.”).

           Remember, equitable tolling puts the burden on Slone to show diligent action,

 extraordinary circumstances, and a causal link to untimeliness. Slone burned about 231 days in

 advance of his 11.42 filing. During that period, of course, he developed the claims alleged, and

 that same development should have readied his federal efforts. Then, he waited 155 days after the

 state discretionary review denial to file federally. He does not account for what he did during that

 time, instead focusing only on the few days he could not get to the library. With the full state record

 and an adjudicated slate of Strickland and other claims in hand by fall of 2018, Slone does not

 make a cogent case that access limits kept him from timely filing the petition. Instead, as noted

 earlier, Slone thought falsely that he had the ninety-day buffer for the second cert denial period.

 This empties the diligence showing, and the overall chronology establishes that Slone indeed could

 have filed on time. Simply put, he has not justified equitable tolling, a rare and unlikely remedy

 under the taxing standard.

           Thus, equitable tolling does not apply.

     II.      Objection 2: Factual Error

           Slone’s second objection is to Judge Atkins’s reference to Slone pleading guilty to the

 charges of which he was convicted. DE 32 at 3–4. Indeed, Slone was found guilty of said charges

 at a jury trial. See DE 1-1 at 2 (“Slone was tried and found guilty of rape in the first degree of a

 minor child. He was also convicted on a charge of being a persistent felony offender, second

 degree.”). This harmless factual error, though here noted, does not affect the analysis of the

 Petition.



                                                     5
Case: 6:19-cv-00058-REW-EBA Doc #: 39 Filed: 07/29/21 Page: 6 of 7 - Page ID#: 561




    III.      Objection 3: Actual Innocence

           Finally, Slone objects to Judge Atkins’s recommended disposition on the grounds that the

 untimeliness of his petition should be excused because he qualifies for AEDPA’s actual innocence

 gateway. DE 32 at 4. The path through this gateway is narrow. “The threshold inquiry is whether

 new facts raise[ ] sufficient doubt about [the petitioner's] guilt to undermine confidence in the

 result of the trial.” Souter v. Jones, 395 F.3d 577, 590 (6th Cir. 2005) (citing Schlup v. Delo, 115

 S. Ct. 851, 862 (1995)) (internal quotation marks omitted).

           The actual innocence portal has a standard that is “‘demanding’ and seldom met.” House

 v. Bell, 126 S. Ct 2064, 2077 (2006). Indeed, “tenable actual-innocence gateway pleas are rare:

 ‘[A] petitioner does not meet the threshold requirement unless he persuades the district court that,

 in light of the new evidence, no juror, acting reasonably, would have voted to find him guilty

 beyond a reasonable doubt.’ McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013). The Court sees

 no “new” evidence here, and Slone points to none. He does claim to be innocent of the crime, and

 he complains, perhaps, about how his lawyer presented, marshaled, or advocated with respect to

 physical and motive evidence concerning the victim. The proof, however, was available at the time

 of trial. Indeed, the Kentucky Supreme Court’s affirming decision on direct appeal discussed the

 physical evidence, the victim’s intact hymen, and the full range of credibility attacks centered on

 the victim’s consistency and motives. DE 16-2 at 116. The theory Slone pursues is not in keeping

 with McQuiggin, which does require new evidence, not new theories for evidence already in hand.

 See Denton v. Davids, No. 20-1566, 2020 WL 7346479, at *1 (6th Cir. Oct. 2, 2020) (“And Denton

 is not entitled to an equitable exception to the limitations period as discussed in McQuiggin v.

 Perkins, 569 U.S. 383, 386 (2013), because Dr. Gomez's report is not new evidence, given that the

 substance of the report was presented at trial, see Cleveland v. Bradshaw, 693 F.3d 626, 633 (6th



                                                  6
Case: 6:19-cv-00058-REW-EBA Doc #: 39 Filed: 07/29/21 Page: 7 of 7 - Page ID#: 562




 Cir. 2012)[.]”), cert. denied, No. 20-7653, 2021 WL 2302036 (U.S. June 7, 2021). As such, Judge

 Atkins was correct in his treatment, and the Court finds the actual innocence gateway closed in

 this case.

     IV.      Conclusion

           Accordingly, the Court, rejecting the objections, ADOPTS DE 26 and further DENIES a

 certificate of appealability.4 A Judgment to this effect follows.

           This the 29th day of July, 2021.




 4
   The Court denies issuance of a certificate because the timeliness result is not, on this record,
 fairly debatable. See Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000) (requiring a petitioner to
 demonstrate, when a court dismisses on procedural grounds, that “jurists of reason would find it
 debatable whether the petition states a valid claim of the denial of a constitutional right and that
 jurists of reason would find it debatable whether the district court was correct in its procedural
 ruling”). The procedural result is beyond fair debate, and the case merits no appealability
 certificate. It is time-barred, and the extraordinary benefits of tolling or an innocence exception
 plainly do not obtain.
                                                   7
